            Case 2:20-cv-00083-RFB-NJK Document 9 Filed 03/30/20 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   james.blum@usdoj.gov
 6 Attorneys for the United States

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9

10 MARIA TRIANA-GOMEZ, et al.,                       2:20-CV-83-RFB-NJK

11                 Plaintiffs,
                                                     United States of America’s Unopposed
12          v.                                       Motion to Extend the Deadline for
                                                     an Answer or Pre-Answer
13 UNITED STATES OF AMERICA,                         Motion to Dismiss

14                 Defendant.                        (First Request)

15

16         This is the First Unopposed Motion to Extend the Deadline for an Answer or Pre-

17 Answer Motion to Dismiss. Defendant United States of America, with the consent of

18 Plaintiffs, respectfully requests that this Court extend by thirty days Defendant’s deadline to

19 file an answer or pre-answer motion to dismiss. This Motion is made pursuant to Local Rule

20 LR IA 6-1 and Fed. R. Civ. P. 6(b)(1).

21         The grounds for this Motion are: (1) Plaintiffs have initiated a civil action against

22 Defendant for damages, attorney’s fees, and costs; (2) the parties are currently engaged in

23 settlement negotiations; (3) the parties agree that a thirty-day extension of Defendant’s

24 deadline to file an answer or pre-answer motion to dismiss will facilitate ongoing settlement

25 negotiations; and (4) the parties agree that any settlement would negate the need for litigation

26 and, as a result, save the parties and this Court substantial time and resources.

27 / / /

28 / / /
            Case 2:20-cv-00083-RFB-NJK Document 9 Filed 03/30/20 Page 2 of 3



1           Defendant’s current deadline to file an answer or pre-answer motion to dismiss is

2    April 27, 2020, and the new deadline would be May 27, 2020.

3           DATED this 30th day of March 2020.

4                                                 Respectfully submitted,

5                                                 NICHOLAS A. TRUTANICH
                                                  United States Attorney
6

7                                                 /s/ James A. Blum___________
                                                  JAMES A. BLUM
8                                                 Assistant United States Attorney
9

10                     MEMORANDUM OF POINTS AND AUTHORITIES

11          On January 13, 2020, Plaintiffs filed a civil action against Defendant, seeking

12   damages, attorney’s fees, and costs. Complaint ECF No. 1. The service date of the

13   Complaint was February 25, 2020. Pursuant to Fed. R. Civ. P. 12(a)(2), Defendant, as a

14   government entity, had sixty days to serve its answer or pre-answer motion to dismiss. The

15   sixtieth day from the date of service falls on April 25, 2020, which is a Saturday;

16   accordingly, Defendant’s current deadline to file an answer or pre-answer motion to

17   dismiss is April 27, 2020. See Fed. R. Civ. P. 6(a)(1).

18          The parties are currently engaged in settlement negotiations. Defendant submits that

19   good cause exists for this Court to extend by thirty days Defendant’s deadline to file an

20   answer or pre-answer motion to dismiss because (1) the parties believe that a thirty-day

21   extension will allow them to conclude their settlement negotiations; and (2) allowing the

22   parties to attempt to settle this matter without litigation stands to save the parties and this

23   Court substantial time and resources. Counsel for Defendant (Assistant United States

24   Attorney James A. Blum) and counsel for Plaintiffs (J. Taylor Oblad, on behalf of Tingey

25   & Tingey Law Firm) have discussed this matter, and the parties agree to the proposed

26   extension of time for Defendant to file an answer or pre-answer motion to dismiss.

27          This Motion is not submitted solely for the purpose of delay or for any other

28   improper purpose.
                                                     2
            Case 2:20-cv-00083-RFB-NJK Document 9 Filed 03/30/20 Page 3 of 3



1           WHEREFORE, Defendant respectfully requests that this Motion be granted and

2    that Defendant’s deadline to file an answer or pre-answer motion to dismiss be extended by

3    thirty days, to and including May 27, 2020.

4           DATED this 30th day of March 2020.

5                                              Respectfully submitted,

6                                              NICHOLAS A. TRUTANICH
                                               United States Attorney
7

8                                              /s/ James A. Blum _________
                                               JAMES A. BLUM
9                                              Assistant United States Attorney
10

11                                             IT IS SO ORDERED:
12

13                                             ____________________________________
                                               UNITED   STATES
                                               United States     DISTRICT
                                                             Magistrate JudgeJUDGE
14
                                                       March 31, 2020
15                                             DATED: ___________________________
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
